  Case 17-03200         Doc 38     Filed 01/07/19 Entered 01/07/19 08:04:13              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-03200
         CRYSTAL LASHONE BROWN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/03/2017.

         2) The plan was confirmed on 04/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/21/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-03200        Doc 38      Filed 01/07/19 Entered 01/07/19 08:04:13                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $8,164.67
        Less amount refunded to debtor                         $729.00

NET RECEIPTS:                                                                                    $7,435.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $352.18
    Other                                                                 $210.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,562.18

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AUTOVEST LLC                   Unsecured      6,000.00       7,290.87         7,290.87           0.00       0.00
BANK OF AMERICA                Unsecured         623.00           NA               NA            0.00       0.00
CERASTES LLC                   Unsecured            NA         455.00           455.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,000.00            NA               NA            0.00       0.00
CMRE FINANCE                   Unsecured         646.00           NA               NA            0.00       0.00
COMCAST                        Unsecured         285.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,200.00         810.67           810.67           0.00       0.00
ELDORADO RESORTS CORP          Unsecured           0.00           NA               NA            0.00       0.00
EMERENCY PHYSICAN MG OF ILL    Unsecured         864.00           NA               NA            0.00       0.00
GREAT LAKES SPECIALTY FIN      Unsecured         646.00           NA               NA            0.00       0.00
HERITAGE ACCEPTANCE CORP       Unsecured      7,515.00       7,165.33         7,165.33           0.00       0.00
HONOR FINANCE                  Unsecured      5,153.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       2,572.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,382.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,554.00     10,089.68        10,089.68       2,873.49        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          241.00        376.96           376.96           0.00       0.00
JTM CAPITAL MGMT               Unsecured      1,992.00            NA               NA            0.00       0.00
LVNV FUNDING                   Unsecured         319.00        402.85           402.85           0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         441.00           NA               NA            0.00       0.00
NATIONWIDE LOANS               Unsecured         878.00        947.86           947.86           0.00       0.00
PERSONAL FINANCE CO LLC        Unsecured            NA       2,005.19             0.00           0.00       0.00
PERSONAL FINANCE CO LLC        Unsecured      1,649.00       2,005.19         2,005.19           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured          91.00        108.48           108.48           0.00       0.00
RUSH UNIVERSITY MEDICAL GROUP Unsecured          261.00           NA               NA            0.00       0.00
SANTANDER CONSUMER DBA CHRY Unsecured         2,923.00     10,959.52        10,959.52            0.00       0.00
SANTANDER CONSUMER DBA CHRY Secured          15,000.00           0.00             0.00           0.00       0.00
The Loan Approval Center       Unsecured      3,500.00            NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         664.00        573.69           573.69           0.00       0.00
WEST SUBURBAN MEDICAL CENTER Unsecured           668.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-03200         Doc 38      Filed 01/07/19 Entered 01/07/19 08:04:13                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $10,089.68          $2,873.49              $0.00
 TOTAL PRIORITY:                                         $10,089.68          $2,873.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,096.42                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,562.18
         Disbursements to Creditors                             $2,873.49

TOTAL DISBURSEMENTS :                                                                        $7,435.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
